Citation Nr: 0021093	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of fractured mandible.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder (tinea versicolor).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The appellant served on active duty from July 1969 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision: (1) denied 
an increased (compensable) disability rating for service-
connected residuals of fractured mandible; and (2) denied the 
appellant's attempt to reopen his claims for service 
connection for a skin disorder, malaria, and tinnitus.

The Board remanded this case in August 1999 and again in 
March 2000 in an effort to process the appellant's request 
for a personal hearing before a hearing officer at the RO.  
No further development or action on this matter is required, 
however, as the appellant has not explained why he missed his 
last scheduled hearing on June 21, 2000, or requested a new 
hearing.

It is noted that the appellant requested consideration of 
additional claims during the pendency of the appeal (service 
connection for hearing loss and post traumatic stress 
disorder), but these matters are not presently before the 
Board for appellate consideration.  No referral action or 
other instructions from the Board is required at this time as 
well as the RO has developed and/or adjudicated these claims 
to the extent necessary at this point in time.


FINDINGS OF FACT

1.  The medical evidence of record does not reflect evidence 
of residual impairment caused by the fractured mandible 
disability.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his fractured mandible so as to require referral 
for extraschedular consideration by designated authority.
3.  Service connection for a skin disorder was previously 
denied by the Board in 1991, and service connection for 
malaria and tinnitus was most recently denied by at the RO-
level in rating decisions issued in 1975 (malaria) and 1983 
(tinnitus).  No appeal was perfected with regard to these 
rating decisions and therefore, they are final for purposes 
of the malaria and tinnitus claims.

4.  Evidence associated with the claims file since the last 
final denial of the malaria, skin disorder and tinnitus 
claims is not so significant that it must be considered in 
order to fairly decide whether the appellant is entitled to 
service connection for these disorders.


CONCLUSIONS OF LAW

1.  The appellant's fractured mandible disability is no more 
than noncompensably disabling pursuant to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, 4.31, Diagnostic Code 9903 (1999).

2.  Application of extraschedular provisions for the 
fractured mandible disability is not warranted.  38 C.F.R. 
§ 3.321(b) (1999).

3.  Rating decisions issued in October 1975 (malaria) and in 
May 1983 (tinnitus) are final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

4.  The February 1991 Board decision which declined to reopen 
a previously denied claim of service connection for a skin 
disorder (tinea versicolor) is final.  38 U.S.C.A. 
§§ 7102(a), 7103(a), 7104(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1100(a) (1999).

5.  New and material evidence has not been submitted to 
reopen previously denied claims of entitlement to service 
connection for malaria, a skin disorder and tinnitus.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim:  Residuals of Fractured Mandible

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Regarding the residual fracture of the mandible from the 
appellant's in-service trauma (fractured jaw in an 
altercation in 1970), it is noted that the rating schedule 
provides a 10 percent evaluation for nonunion of the mandible 
that is moderately disabling and a 30 percent evaluation for 
severe disability manifested by nonunion of the mandible.  
38 C.F.R. § 4.150, Diagnostic Codes 9903 (1999).  However, 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation is assigned 
if the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

The medical evidence of record does not reflect clinical 
findings relative to the presence of any ratable residual 
disability caused by the old mandible fracture as shown on 
the recent VA examination conducted in August 1998.  On this 
examination, it was specifically noted that that mandibular 
range of motion was normal and that there was no bone loss of 
the maxilla, mandible or soft palate.  Further, the 
orthopantomograph disclosed an otherwise normal study except 
for the old superficial interosseous wire ligature that was 
surgically placed during service to repair the injury.  Based 
on these findings, the examiner diagnosed, "[s]tatus post 
fracture of the left posterior body of the mandible.  No 
residuals."  (Emphasis added).  There is no evidence of post 
service in/outpatient treatment or other surgical 
intervention for this disability.  Accordingly, it is the 
opinion of the Board that a preponderance of the relevant 
evidence is against an increased evaluation.  There is simply 
no evidence of ratable impairment under the rating schedule.  
In this case, there is no objective medical evidence showing 
residual complications from the old mandible fracture injury 
sustained in 1970.  The appellant's contentions offered in 
conjunction with his claim for increased compensation 
benefits are outweighed by the medical evidence cited above 
which has been found more probative to the issue on appeal 
and therefore, such contentions cannot serve to award a 
higher rating.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not the appellant raised them.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that based on 
the evidence of record the currently assigned disability 
rating accurately reflects the level of impairment pursuant 
to the schedular criteria.

It should be again emphasized that the diagnosis and clinical 
findings rendered on the recent 1998 VA examinations are 
consistent with the appellant's medical history, and are 
essentially uncontradicted by any other recent medical 
evidence of record.  There is no evidence of record showing 
that the appellant is qualified to render a medical diagnosis 
or opinion.  Hence, the medical evidence of record cited 
above specifically outweighs his views as to the etiology of 
his complaints and/or the extent of functional impairment 
caused by the disability in question.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay assertions will not 
support a finding on questions requiring medical expertise or 
knowledge).

Having found the preponderance of the evidence to be against 
entitlement to an increased disability evaluation for the 
fractured mandible, it follows that the negative evidence is 
not in such a state of equipoise with the positive evidence 
as to otherwise allow the claim.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation assigned in this case for the 
appellant's fractured mandible disability is not inadequate.  
As the schedular criteria provide ample basis to award 
increased compensation for this disability, it does not 
appear that he has an "exceptional or unusual" disability 
of his mandible.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has ever required frequent hospitalization in the 
remote or recent past for his residuals of a fractured 
mandible.  In addition, there is absolutely no evidence 
showing "marked interference" in employment that is due 
specifically this disability.  Thus, in the absence of any 
evidence which reflects that his disability is exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate it, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Service Connection Claims:  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
see also Evans v. Brown, 9 Vet. App. 273 (1996) (question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The United States Court of Appeals for Veterans 
Claims (the Court) has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  More recently, in Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  Evans, 9 Vet. App. at 
283 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The RO denied the appellant's most recent attempt to reopen 
(filed in May 1997) previously denied claims of service 
connection for malaria, a skin disorder and tinnitus on the 
basis that the evidence submitted was not new and material 
because it did not raise a reasonable possibility that it 
would change the outcome when considered in conjunction with 
the evidence that had previously been of record.  The Federal 
Circuit in Hodge invalidated this standard as inappropriate 
under 38 C.F.R. § 3.156(a).  Precedent decisions of the Court 
must be given full force and effect immediately, even if VA 
appeals the decision.  See Tobler v. Derwinski, 2 Vet. App. 8 
(1991); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.

Accordingly, as this case remains in appellate status, the 
Board will now consider whether new and material evidence has 
been submitted in accord with the holding in Hodge.  No 
prejudice to the appellant is exercised by the Board's 
appellate disposition herein for two reasons: (1) the 
statement of the case provided notice of the applicable law 
and regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) the Board's review 
of the claim under the more flexible Hodge standard accords 
the appellant a less stringent "new and material" evidence 
threshold to overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Fossie v. West, 12 Vet. App. 1 (1998).

Service connection for a skin disorder was previously denied 
by the Board in 1991, and service connection for malaria and 
tinnitus was most recently denied by at the RO-level in 
rating decisions issued in 1975 (malaria) and 1983 
(tinnitus).  No appeal was perfected with regard to these 
rating decisions and therefore, they are final for purposes 
of the malaria and tinnitus claims.  Service connection for 
malaria was denied in 1975 because even though service 
records showed a history of treatment for malaria in 1970 
(while the appellant was in Vietnam), a residual disability 
was not found on a VA examination conducted in August 1975.  
Service connection for tinnitus was denied in 1983 because 
service records showed complaints, treatment or diagnosis for 
same and the first medically documented complaints of 
tinnitus were not shown until more than 10 years after 
service discharge (on a VA examination conducted in December 
1982).  In its decision of February 1991, the Board declined 
to reopen a previously denied claim of service connection for 
a skin disorder (tinea versicolor) as none of the evidence 
submitted into the record to that point showed that a 
preexisting skin condition (tinea versicolor was diagnosed by 
history on the June 1969 enlistment examination) got worse 
during service or that he incurred some other chronic 
disability of the skin therein.

The evidence received since the RO denied service connection 
for malaria in 1975 that is not outright duplicative (e.g., 
copies of his service discharge examination of July 1972 and 
DD Form 214) consists only of some VA and private medical 
records which pertain mainly to his hearing loss problems.  
Additional medical records reflect either 
treatment/evaluation for his service-connected mandible 
fracture disability (VA compensation examination conducted in 
August 1998) or are completely irrelevant to any of the 
claims at issue here on appeal (e.g., Vet Center records 
showing treatment for post traumatic stress disorder).  None 
of these records show any treatment, complaints, or diagnosis 
of malaria.  Further, while this evidence covers the time 
period since the last denials of service connection for the 
tinnitus and skin disorder claims, they similarly reflect no 
actual treatment for complaints of tinnitus or a skin 
disorder.  The RO attempted to obtain additional outpatient 
records from the Bay Pines VA Medical Center in connection 
with this claim to reopen, but was informed by that facility 
in February 1998 that it had no records for the period 
requested (from June 1990).  This evidence, while "new" to 
the extent that certain records for one or more of these 
claims was not considered in connection with the prior 
denials, none of it is material, inasmuch as it does not in 
any manner demonstrate that a disability manifested by 
malaria, a skin disorder or tinnitus was incurred in or 
aggravated by service.  The new evidence accordingly does not 
satisfy the criteria for materiality enunciated by the Court 
in Evans.  On this point, a more recent decision of the 
Federal Circuit stressed that Hodge overruled only the third 
prong of the Colvin test, requiring that evidence must be 
likely to affect the outcome of a case in order to be 
material, but left the remainder of the Colvin test intact.  
Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000) (evidence is 
not new and material under the first prong of the Colvin test 
if newly-submitted evidence is merely cumulative of the 
evidence in the record at the time of the prior 
disallowance).  The "new" evidence submitted with this 
claim to reopen filed in May 1997 falls squarely into the 
category described by the Federal Circuit in the Anglin case.  
The above-cited medical reports are essentially cumulative 
and redundant of treatment records previously considered by 
the RO and the Board in the past because they do not provide 
a basis for the drawing any medical conclusions or diagnoses 
specific to these claims - evidence tending to establish that 
a disability manifested by malaria, a skin disorder or 
tinnitus was incurred or aggravated during his period of 
military service in 1969-72.

On the basis of these findings, the Board concludes that the 
"new" evidence lacks sufficient materiality to reopen the 
previously denied claims seeking entitlement to service 
connection for malaria, a skin disorder and tinnitus.  As 
stated above, what is lacking here is the kind of evidence 
needed to reopen one or more of these claims, i.e., evidence 
which reflects that the appellant has a disability that is 
related to in-service trauma or disease or a pre-existing one 
that was aggravated therein.

Similarly, the appellant's pleadings (claim to reopen, notice 
of disagreement and substantive appeal) and other similar 
"new" evidence for the purposes of his malaria and tinnitus 
claims, specifically, his hearing testimony of March 1990, 
essentially reiterate his previously considered contentions 
with respect to the claimed disorders, and as such are not 
considered to be new.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  To the extent that the appellant contends that these 
disorders had their onset in service, such statements, being 
in effect lay speculation on medical issues involving the 
presence or etiology of a disability, are not probative to 
the issues on appeal and therefore, are deemed to be not 
material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent evidence for such 
purpose, and thus not material); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claims 
seeking entitlement to service connection for malaria, a skin 
disorder and tinnitus.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration).  However, in this 
case, there is nothing in the record that suggests the 
existence of available evidence that might provide a basis to 
reopen his previously denied claims for the disorders at 
issue.  Thus, as the Secretary's obligation under section 
5103(a) has been complied with, to the extent possible, 
further development by VA is not required at this time.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).


ORDER

An increased rating for residuals of a fractured mandible is 
denied.

New and material evidence has not been received to reopen 
claims of service connection for malaria, a skin disorder, 
and tinnitus, and the benefits sought with regard to these 
claims remain denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

